DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          COLLEEN SEARING,
                              Appellant,

                                     v.

JEFFERSON CAPITAL SYSTEMS, DRIVETIME CAR SALES COMPANY,
     LLC, and BRIDGECREST ACCEPTANCE CORPORATION,
                        Appellees.

                               No. 4D21-3464

                            [August 11, 2022]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jaimie R. Goodman, Judge; L.T.
Case No. 502020CA010265.

   Robert C. Gindel, Jr. of Robert C. Gindel, Jr., P.A., Boynton Beach, and
Scott C. Harris of Milberg Coleman Bryson Phillips Grossman, PLLC,
Raleigh, NC, for appellant.

    John P. Gaset and Robert E. Sickles of Dinsmore & Shohl LLP, Tampa,
for appellees.

PER CURIAM.

   Affirmed.

WARNER, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.